Berry Petroleum Company News Berry Petroleum Company 1999 Broadway, Suite 3700 Denver, CO 80202 303-999-4400 Contacts: David Wolf 303-999-4400 Todd Crabtree 866-472-8279 Berry Petroleum Earns$0.77 Per Share in First Quarter 2009; Quarterly Production Averages 33,330 BOE/D Borrowing Base - $1,050 Million; $140 Million Second Lien Closes Denver (BUSINESS WIRE) – April 30, 2009 Berry Petroleum Company (NYSE:BRY) earned net income of $35 million, or $0.77 per diluted share, for the three months ended March 31, 2009, down 19% from net income of $43 million, or $0.94 per diluted share in the first quarter of 2008, according to Robert F. Heinemann, president and chief executive officer. Discretionary cash flow totaled $81 million in the first quarter of 2009 compared to $97 million in the first quarter of 2008. (Discretionary cash flow is a non-GAAP measure; see reconciliation below.) The reported net income includes items that affect year-on-year comparisons including an impairment to the value of the Denver-Julesburg (DJ) basin asset held for sale at the end of the first quarter, a gain on the termination of associated DJ basin gas hedges and a gain on ineffective hedges related to new California crude sales contracts secured by the Company in the first quarter of 2009. In total, for the first quarter of 2009, these items increased net income by approximately $17.9 million or $0.39 per diluted share for an adjusted first quarter net income of $17.1 million or $0.38 per diluted share, compared to an adjusted $0.86 per diluted share in the first quarter of 2008. For the first quarter ended March 31, 2009 net production averaged 33,330 barrels of oil equivalent per day (BOE/D), an increase of 19% from the 28,070 BOE/D achieved in the same 2008 period and down 6% from an average of 35,580 BOE/D in the fourth quarter of 2008. The Company drilled 26 wells in the first quarter of 2009.
